Title: To Benjamin Franklin from Bartholomew Byrne et al., 5 November 1778
From: Byrne, Bartholomew
To: Franklin, Benjamin


Worthy Sir
Denan Preason November 5th 1778
Yor Humble peticeenors begs lave to acquaint your Excelency of the misfortune of becomeing preseners, and being Americans which we Can justly justify, but unhaply was takeing by an English Ship And brought to England, and went passengers to Ireland to Get in the Letteramarque We were takeing in bound for Jamaca thinking To get home once more to our Country, and we remain In hopes that your Excelency will take our Distressd Condition into your Most Serious Consideration, and Admit us to Get home and Serve our Country once more, Which we most ardently pray for, for which we are bound to pray as Long as Life permits for your most royal person, and begg of God that you may prosper in all your Undertakeings.
We Remain your Excelency’s most Humble and faithfull Servants and Countrymen untill Death,



Bartholow. Byrne
}
Ship NameEliza


Willim. Loe—


Willim. Reynolds


John Mongomary



 
Addressed: To / His Excelency / Docter Franklin—/ Paris
Notation by John Adams: Prisoners, in Dinant.—
